Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which held claimant ineligible for benefits on the ground that she was unavailable for employment. Claimant’s physician, upon diagnosis of claimant’s condition of anxiety neurosis and vertigo, reported that she could not travel by bus or subway. The board found: “ Claimant’s restrictions and limitations which prevent her from leaving her neighborhood taken together with claimant’s opportunities for work in such neighborhood for which she is reasonably qualified by her previous training and experience have so severely and substantially reduced her prospects of employment as to render her ineligible because of unavailability for employment.” Whether claimant’s enforced restriction to so limited an area had the practical effect of rendering her unavailable for employment was a factual question for the board’s determination. Upon this record it cannot reasonably be said that the evidence supportive of the board’s finding was insubstantial or that the board’s inferences from it were arbitrary or capricious; and consequently we are without authority to overturn the board’s decision. We have affirmed similar disqualifications in cases in which claimants were limited to small, local areas because transportation to places offering more nearly normal employment opportunities was, for one reason or another, unavailable. (See, e.g., Matter of Daniels [Catherwood], 28 A D 2d 601; Matter of Langer [Catherwood], 11 A D 2d 560; Matter of Posselt [hubin], 3 A D 2d 881.) Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.